Citation Nr: 1713074	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  15-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from December 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for tinnitus and hearing loss.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as the disability was initially manifested during active service secondary to his Air Force flight line-related noise exposure.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran's service personnel records show that he served with the Air Force and was attached to the 3415th Field Maintenance Squadron at Lowry Air Force Base.  Service medical documentation is not of record and is presumed to have been destroyed in the 1973 fire at the National Personnel Record Center.  

Notwithstanding the unavailability of the service medical records, the Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Private clinical documentation dated in May 2014 shows that the Veteran was diagnosed with right-sided tinnitus.  

In his August 2014 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran stated that his recurrent tinnitus was due to constant in-service noise exposure while working on a flight line.  

In an October 2014 written statement, the Veteran indicated that he complained of ringing in the ears during active service and was always told that it would go away.  In a February 2015 written statement, the Veteran reiterated that he worked on the flight line during active service, sustained significant noise exposure, and always experienced ringing of the ears.   

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The service medical records are unavailable through no fault of the Veteran.  The Veteran served with an Air Force maintenance squadron and reports spending significant time on the flight line.  He has related the onset of tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service private examination.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that service connection for hearing loss is warranted as he incurred the disability as the result of in-service noise exposure while working on the flight line.  

The private clinical documentation of record shows that the Veteran has been diagnosed with unspecified sudden hearing loss.  

The Veteran has not been scheduled for a VA audiological examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after June 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of any hearing loss disability since June 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran.  

3.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any hearing loss disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is related to service or any incident of service.  

4.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


